PER CURIAM.
The final judgment under review is affirmed in all respects, save for a miscalculation of the amount to be paid by the appellants in the said final judgment. Although the final judgment reserves jurisdiction to award the appellee reasonable attorney’s fees, the amount ordered to be paid by the said judgment inadvertently includes a charge of $16,366.14 for attorney’s fees incurred therein, a charge which appellee concedes should not have been included in the amount due and owing under the guaranty sued upon. We, accordingly, reduce the amount ordered to be paid in the final judgment by $16,366.14 and remand the cause to the trial court to so modify the final judgment in accordance with this order. This ruling shall be without prejudice to the appellee to seek an order for reasonable attorney’s fees herein separate and apart from the final judgment. In all other respects, the final judgment is affirmed. Central Investment Associates, Inc. v. Leasing Service Corp., 362 So.2d 702 (Fla. 3d DCA 1978).
Affirmed in part; reversed in part.